IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
Case No. 3:9lcr23
vs.
JUDGE WALTER H. RICE
JOEY B. BROOKS,

Defendant.

 

DECISION AND ENTRY OVERRULING DEFENDANT’S
MOTION TO EXPUNGE RECORD; REASONING SET FORTH

 

The Defendant filed a motion, seeking an order of the Court expunging and sealing his
record of conviction in the captioned cause. The Court’s delay in responding was occasioned by
the fact that the age of the captioned matter is such that the file had to be retrieved from the
Archives in Chicago, Illinois.

While this Court commends the Defendant for putting his life on the right track, and
becoming an upstanding and contributing citizen, for the past 27 years, it must, regretfully,
OVERRULE the Defendant’s motion to expunge and seal the record of his conviction in the
captioned cause. Unfortunately, unlike most of the states in the Union, the federal government
has no expungement procedure, applicable to convictions in federal courts.

This Court has long since opined, at every opportunity, how truly unfair this is, given that
a mistake made by someone in his or her younger years should not follow that person to the
grave. An expungement statute, for example, such as the one that Ohio has had for many years,

Would avoid this injusticel

Accordingly, with apologies to Mr. Brooks, this Court has no choice but to OVERRULE
his motion to expunge the record of his 1991 conviction

wm®

April 24, 2019 WALTER H. RICE
UNITED STATES DISTRICT JU

Copies to:

Counsel of record
Joey D. Brooks, 645 Lane Allen Road, Lexington, KY 40504

